Citation Nr: 1516311	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for bilateral cataracts.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for frostbite of the bilateral feet.

8.  Entitlement to service connection for a kidney disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in July 2008 and August 2010.  Following a Board remand in January 2013, the Veteran appeared for a Travel Board hearing in May 2013.  

All issues except for service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

At his May 2013 hearing, the Veteran withdrew his appeal as to the claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim for service connection for PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

At his May 2013 hearing, the Veteran withdrew his appeal as to the claim for service connection for PTSD.  Hence, there remains no allegation of errors of fact or law for appellate consideration on this issue.  As such, this claim is dismissed.


ORDER

The claim for service connection for PTSD is dismissed.



REMAND

In regard to all claims remaining on appeal, the Veteran has testified that he is in receipt of Social Security Administration (SSA) benefits, without specification as to which disabilities were considered in the grant of such benefits.  It is essential that the AOJ request the medical and administrative documentation pertaining to this grant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(2).

At his May 2013 hearing, the Veteran reported recent treatment at the Houston VA Medical Center (VAMC) and also treatment from a private doctor (herein "Dr. J. G").  The claims file includes VA outpatient treatment records dated only through October 2012.  Updated VA and private medical records should therefore be requested on remand.  See 38 C.F.R. § 3.159(c).

As to the memory loss claim, an April 2009 VA medical record contains a notation of rule out cognitive disorder/dementia.  Service connection is presently in effect for depression.  A further VA mental health examination should be conducted to determine whether the Veteran has an Axis I diagnosis other than depression which is characterized by memory loss, and whether depression aggravates that disorder in any way.  See 38 C.F.R. § 3.310.

Service connection is also in effect for type II diabetes mellitus.  Given that the Veteran complained of symptoms of both bilateral cataracts and peripheral neuropathy of the upper extremities at his May 2013 hearing, VA examinations should be conducted to determine whether he has current disabilities that are etiologically related to the service-connected type II diabetes mellitus.

Finally, the Veteran had a military occupational specialty of light weapons infantry during service, but he has not to date been afforded a VA examination addressing his claimed bilateral hearing loss and tinnitus.  Given his contentions and military background, the Board finds that such examination is "necessary" under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing his claims, with reference to 38 C.F.R. § 3.310 as to establishing a secondary service connection claim.  He should be asked to complete a signed release form for records from Dr. J. G. (as referenced in the transcript of the May 2013 hearing, page 15).

2.  Next, requests should be made for treatment records from the Houston VAMC dated since October 2012, as well as records from Dr. J. G. if a signed release form is returned.  All records obtained must be added to the claims file.  If records are deemed unavailable, this must be documented in the claims file.

3.  The Veteran must be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file (including Virtual VA/VBMS records).  The examiner must address whether the Veteran has a current Axis I disorder (e.g., dementia or a cognitive disorder) that includes memory loss and is separate and distinct from the service-connected depression.  If such a disorder is diagnosed, and taking into account the Veteran's reported history, the examiner must address whether such disorder is at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) aggravated by the service-connected depression.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  The Veteran must also be afforded a VA medical examination, with an examiner who has reviewed the claims file (including Virtual VA/VBMS records).  The examiner must address whether the Veteran has a current neurological disorder of the upper extremities (e.g., neuropathy).  If such a disorder is diagnosed, and taking into account the Veteran's reported history,  the examiner must address whether such disorder is at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) caused or aggravated by the service-connected type II diabetes mellitus.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  The Veteran must also be afforded a VA eye examination, with an examiner who has reviewed the claims file (including Virtual VA/VBMS records).  The examiner must address whether the Veteran has a current eye disorder (e.g., cataracts).  If such a disorder is diagnosed, and taking into account the Veteran's reported history, the examiner must address whether such disorder is at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) caused or aggravated by the service-connected type II diabetes mellitus.  All opinions must be supported by a detailed rationale in a typewritten report.

6.  Then, the claims must be readjudicated.  If the determination of any of the claims is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


